 

Certificate No. __
















CONVERTIBLE DEBENTURE




OF




STEVIA FIRST CORP.













ISSUE OF CONVERTIBLE DEBENTURES




OF US$625,000 PRINCIPAL SUM IN THE AGGREGATE





















































--------------------------------------------------------------------------------







TABLE OF CONTENTS




ARTICLE I  INTERPRETATION

1

 

 

ARTICLE II  PROMISE TO PAY

3

 

 

ARTICLE III  INTEREST

4

 

 

ARTICLE IV  SERIES OF DEBENTURES

5

 

 

ARTICLE V  CONVERSION OF DEBENTURE

5

 

 

ARTICLE VI  SUBORDINATED CHARGE

8

 

 

ARTICLE VII  DEFAULT

8

 

 

ARTICLE VIII  WAIVER

10

 

 

ARTICLE IX  OTHER RIGHTS OF THE HOLDER

10

 

 

ARTICLE X  ADMINISTRATIVE PROVISIONS

10

 

 

ARTICLE XI  MISCELLANEOUS

11

 

 

ARTICLE XII  NOTICE

12



































--------------------------------------------------------------------------------











No. ___

Principal Amount US$125,000




NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.




CONVERTIBLE DEBENTURE




STEVIA FIRST CORP.
Incorporated under the Laws of the State of Nevada




This Debenture is issued to the Holder as part of a series of Debentures issued
in one private placement aggregating to US$625,000 principal amount of
convertible debentures being offered by the Corporation as a series of like
debentures except as to Conversion Price and Issuance Date, as described in the
accompanying Subscription Agreement;




NOW THEREFORE it is hereby covenanted, agreed and declared as follows:




ARTICLE I
INTERPRETATION




1.1

Definitions.  In this Debenture, including the preamble, unless there is
something in the subject matter or context inconsistent therewith, the following
expressions shall have the following meanings namely:




(a)

"Business Day" means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions are closed in New York, New York;




(b)

"Common Shares" means the common stock of the Corporation as such shares are
constituted on the date hereof;




(c)

"Corporation" means Stevia First Corp., a corporation formed under the laws of
the State of Nevada and its successors and assigns;








1




--------------------------------------------------------------------------------







(d)

"Conversion Notice" has the meaning ascribed to that term in Section 5.1 hereto;




(e)

"Conversion Price" means the price per Debenture Share at which the Principal
Sum outstanding under this Debenture shall from time to time be convertible into
Common Shares pursuant to a Holder Conversion, as defined in Section 3 of the
Subscription Agreement and pursuant to which Holder acquired this Debenture,
being US$____ per Debenture Share, subject to adjustment;




(f)

"Debenture Shares" means the common shares of the Corporation issuable upon the
due conversion of Debenture into Debenture Shares;




(g)

"this Debenture", the "Debenture", "herein", "hereby", "hereof", "hereto",
"hereunder" and similar expressions mean or refer to this convertible,
subordinated, secured debenture and any debenture, deed or instrument
supplemental or ancillary thereto and any schedules hereto or thereto and not to
any particular article, section, subsection, clause, subclause or other portion
hereof; the “Debentures” means this Debenture together with all others being
part of a series of like debentures except as to principal amount thereof;




(h)

"Event of Default" means any of the events specified in Article 7 hereof;




(i)

"Holder" or "Debentureholder" has the meaning ascribed hereto in Section 2.1
hereto;




(j)

“Issuance Date” is the date of first issuance of the Debenture as described in
Section 3 of the accompanying Subscription Agreement;




(k)

"Maturity Date" means the date three (3) years after the Issuance Date;.;




(l)

"Offering" means the offering by the Corporation of a maximum of US$625,000
principal amount of all Debentures, issuable in series;




(m)

"person" means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof;




(n)

"Principal Sum" has the meaning ascribed to that term in Section 2.1 hereof; and




(o)

"Redemption Amount" has the meaning ascribed to that term in Section 2.2 hereof.




1.2

Gender.  Whenever used in this Debenture, words importing the singular number
only shall include the plural, and vice versa, and words importing the masculine
gender shall include the feminine gender.





2




--------------------------------------------------------------------------------







1.3

Numbering of Articles, etc.  Unless otherwise stated, a reference herein to a
numbered or lettered article, section, subsection, clause, subclause or schedule
refers to the article, section, subsection, clause, subclause or schedule
bearing that number or letter in this Debenture.




1.4

Day not a Business Day.  In the event that any day on or before which any action
is required to be taken hereunder is not a Business Day, then such action shall
be required to be taken on or before the requisite time on the next succeeding
day that is a Business Day.  If the payment of any amount is deferred for any
period, then such period shall be included for purposes of the computation of
any interest payable hereunder.




1.5

Computation of Time Period.  Except to the extent otherwise provided herein, in
the computation of a period of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each mean "to but excluding".




ARTICLE II
PROMISE TO PAY




2.1

Indebtedness.  The Corporation, for value received, and in consideration of the
premises hereby acknowledges itself indebted and promises and covenants to pay
to the registered holder hereof for the time being (the "Holder"):




(a)

the principal sum of US$125,000 (the "Principal Sum") on the Maturity Date or
sooner in accordance with Section 2.2 or upon the occurrence of an Event of
Default or upon such other date as specified herein, subject to the reduction of
such Principal Sum from time to time upon the exercise of the conversion rights
set out in Article V hereof, at the principal office of the Corporation in Yuba
City, California;




(b)

interest on any monies owing by the Corporation to the Holder hereunder, all as
specifically calculated hereunder; and




(c)

all other monies which may be owing by the Corporation to the Holder pursuant to
this Debenture.




2.2

Early Redemption.  The Debenture may be prepaid in whole (but not in part) prior
to the Maturity Date at the Corporation’s option on not more than sixty (60) and
not less than thirty (30) days’ prior written notice, for an amount equal to the
sum of the following: (i) the Principal Sum, and (ii) accrued and unpaid
interest to the date fixed for early redemption (the "Redemption Date") (the sum
of (i) and (ii)  being the "Redemption Amount")), provided that the
volume-weighted average trading price of the Corporation’s Common Shares on the
OTCBB, or, if such security is not listed or admitted to trading on the OTCBB,
as reported on the principal national security exchange or quotation system on
which such security is quoted or listed or admitted to trading (“VWAP”), for the
15 day period ending the date that is five days prior to the date such written
notice is given is greater than US$1.50 per Common Share.





3




--------------------------------------------------------------------------------










Notice of redemption shall be sent to the Holder not less than thirty (30) days
prior to the Redemption Date and shall state:




(a)

the Redemption Date; and




(b)

the place where this Debenture is to be surrendered for payment of the
Redemption Amount thereof.




Notice of redemption having been given as aforesaid, the Debentures (including
this Debenture) shall, on the Redemption Date, become due and payable at the
principal amount thereof and on and after such date such Debentures shall only
bear interest if the Corporation shall default in the payment of the Redemption
Amount on the Redemption Date.  Upon surrender of any such Debentures for
redemption in accordance with such notice, such Debentures shall be paid by the
Corporation in either cash or shares at the Conversion Price, at the sole
discretion of the Company.  In addition, and for greater certainty, until this
Debenture has been redeemed in accordance with this Section 2.2, the Holder
retains the right to convert the Principal Sum to Debenture Shares in accordance
with Article V hereof.




ARTICLE III
INTEREST




3.1

Calculation and Payment of Interest, etc.  The Corporation shall pay interest on
the Principal Sum at the rate of (six) 6% per annum, calculated and payable
semi-annually in arrears (less any tax required by law to be deducted).
 Interest payable under this Debenture shall be paid on the last day of the
months of June and December of each year.  Except as provided herein, all
interest due on this Debenture will be payable by the Corporation, at its
election, in either cash or Debenture Shares valued at the Conversion Price.




3.2

Overdue Interest.  All interest payable hereunder on becoming overdue for longer
than a period of forty-five (45) days shall be forthwith treated, as to the
payment of interest thereon, as principal and thereafter shall bear interest
calculated at the same rate and in the same manner as if it were principal.
 Overdue interest shall be payable forthwith without demand by the Holder.  Any
interest amount added to the Principal Sum by operation of this section may only
be converted into Common Shares upon receipt of all regulatory approvals, if
required, which approvals may or may not be granted and if not granted, such
additional interest amount will only be payable in cash.




3.3

No Merger In Judgement.  The covenant of the Corporation to pay interest at the
rate provided herein shall not merge in any judgement in respect of any
obligation of the Corporation hereunder and such judgement shall bear interest
in the manner set out in this Article 3 and be payable on the same days when
interest (whether hereunder or otherwise) is payable hereunder.








4




--------------------------------------------------------------------------------







ARTICLE IV
SERIES OF DEBENTURES




4.1

Series.  This Debenture is one of a series of like debentures except as to
Conversion Price and Issuance Date, as described in the accompanying
Subscription Agreement, of the Corporation issued and to be issued for securing
a principal sum not exceeding in the aggregate of US$625,000 all bearing
interest at the rate and in the manner provided in Articles 2 and 3 hereof.  All
Debentures of the said series are to rank pari passu without any preference or
priority one over another.




ARTICLE V
CONVERSION OF DEBENTURE




5.1

Conversion.  The Holder may, at its election, upon surrender (either in person,
by mail (postage prepaid) or other means of delivery) of this Debenture along
with a completed notice of conversion (the "Conversion Notice") in the form
attached hereto as Schedule "A" at the principal office of the Corporation in
Yuba City, California, USA at any time prior to the close of business on the
earlier of (a) the Redemption Date; and (b) the Maturity Date convert that
portion of the Principal Sum so surrendered into Debenture Shares (without
adjustment for interest accrued but unpaid hereon or for dividends on Common
Shares issuable upon conversion) ("Holder Conversion").  Debentures may be
converted on or prior to the Maturity Date or the Redemption Date, as the case
may be, at a conversion price equal to the Conversion Price per Debenture Share.
 The delivery of the Conversion Notice duly executed by the Holder and the
surrender of the Debenture shall be deemed to constitute a contract between the
Holder and the Corporation whereby (i) the Holder subscribes for the number of
Debenture Shares which he shall be entitled to receive upon such Holder
Conversion, (ii) the Holder releases the Corporation from all liability thereon
or from all liability with respect to the portion of the Principal Sum thereof
to be converted, as the case may be, and (iii) the Corporation agrees that the
surrender of the Debenture for Holder Conversion constitutes full payment of the
subscription price for the Debenture Shares issuable on such Holder Conversion
and that the Debenture Shares will be issued as fully paid and non-assessable
Common Shares in the capital of the Corporation.




As promptly as possible after receipt of the Conversion Notice and the Debenture
but subject to Section 5.4 hereto, the Corporation shall issue or cause to be
issued and deliver or cause to be delivered to the Holder a certificate or
certificates in the name or names of the person or persons specified in the
Conversion Notice for the number of Debenture Shares deliverable upon the Holder
Conversion. Upon completion of the conversion transaction, the rights of the
Holder to receive, in respect of the amount hereof so converted, the Principal
Sum and interest thereon, shall cease and the Holder or the other person or
persons in whose name or names any certificate or certificates for Common Shares
shall be deliverable upon such Holder Conversion shall be deemed to have become
on such date the holder or holders of record of such Common Shares represented
thereby.  Interest will be payable on the Principal Sum up to the date of Holder
Conversion.





5




--------------------------------------------------------------------------------










In the event that only a portion of the Principal Sum is subject to Holder
Conversion, the Holder will be entitled to receive a replacement Debenture
representing the Principal Sum not subject to Holder Conversion on the same
terms and provisions contained herein.  In this event, interest shall continue
to be payable on the remainder of the Principal Sum.




5.2

Payment of Principal Sum and Interest in Common Shares.  Subject to receipt of
all regulatory approvals, if required:




(a)

the Holder will have the option to elect to convert the Principal Sum and all
accrued and unpaid interest due at the time of conversion into Debenture Shares,
instead of only converting the Principal Sum or portion thereof; and




(b)

the Corporation will have the right to elect to pay the Principal Sum and all
accrued and unpaid interest due at redemption or maturity of the Debentures
represented hereby in Debenture Shares in lieu of cash, provided that no Event
of Default has occurred and is continuing.  In order for the Corporation to
exercise such right, the Corporation shall provide the Holder with a notice of
its election thereof not more than 60 days and not less than 30 days from the
date fixed for redemption or maturity, as the case may be.  The issue price of
each Debenture Share issued in connection with an election pursuant to this
Section 5.2 shall be at the Conversion Price.




5.3

Adjustment.




(a)

If and whenever the Corporation shall (i) subdivide or redivide the outstanding
Common Shares into a greater number of Common Shares; (ii) reduce, combine or
consolidate the outstanding Common Shares into a smaller number of Common
Shares; (iii) issue any Common Shares to the holders of all or substantially all
of the outstanding Common Shares by way of a stock dividend, the number of
Common Shares which may be acquired pursuant to this Article 5 on and at any
time after the effective date of such subdivision, redivision, reduction,
combination or consolidation or on the record date for such issue of Common
Shares by way of a stock dividend, as the case may be, shall be increased, in
the case of the events referred to in (i) and (iii) above, in the proportion
which the number of Common Shares outstanding before such subdivision,
redivision or dividend bears to the number of Common Shares outstanding after
such subdivision, redivision or dividend, or shall be decreased, in the case of
the events referred to in (ii) above, in the proportion which the number of
Common Shares outstanding before such reduction, combination, or consolidation
bears to the number of Common Shares outstanding after such reduction,
combination or consolidation and in each case the price at which the Holder
Conversion or Redemption shall occur will be adjusted to reflect the change in
the number of Debenture Shares that become issuable under this Article 5.  Any
issue of





6




--------------------------------------------------------------------------------







Common Shares by way of a stock dividend shall be deemed to have been made on
the record date fixed for such stock dividend for the purpose of calculating the
number of outstanding Common Shares under this Section 5.3(a) or Section 5.3(c).




(b)

In the case of any reclassification of, or other change in, the outstanding
Common Shares other than a subdivision, redivision, reduction, combination or
consolidation, the Holder shall be entitled to receive upon conversion pursuant
to Article 5, and shall accept in lieu of the number of Debenture Shares to
which it was theretofore entitled upon such conversion, the kind and amount of
shares and other securities or property which the Holder would have been
entitled to receive as a result of such reclassification if, on the effective
date thereof, it had been the registered holder of the number of Common Shares
under the Debenture Shares to which it was theretofore entitled upon conversion.
 If necessary, appropriate adjustments shall be made in the application of the
provisions set forth in this Article 5 with respect to the rights and interests
thereafter of the Holder to the end that the provisions set forth in this
Article 5 shall thereafter correspondingly be made applicable as nearly as may
be possible in relation to any shares or other securities or property thereafter
deliverable upon the conversion of any Debenture.  Any such adjustments shall be
made by and set forth in a supplemental certificate approved by the directors of
the Corporation and shall for all purposes be conclusively deemed to be an
appropriate adjustment, after reasonable consultation with the Holder.




(c)

If and whenever the Corporation shall issue or distribute to all or
substantially all the holders of Common Shares (i) shares of the Corporation of
any class; (ii) rights, options or warrants (that shall not have expired
unexercised, unconverted or unexchanged at the time a Holder converts any
Debenture, in whole or in part); (iii) evidences of indebtedness; or (iv) any
other assets or securities and if such issuance or distribution does not result
in an adjustment as provided for in Section 5.3(a) or Section 5.3(b), the price
at which the Principal Amount may be converted into Common Shares pursuant to
Article 5 shall be adjusted effective immediately before the record date at
which the holders of Common Shares are determined for purposes of any such
issuance or distribution as aforesaid in such manner as the directors of the
Corporation determine to be appropriate on a basis consistent with this Section
5.3.




(d)

If, at any time, the Holder exercises its conversion rights before the record
date and before the occurrence of an event, for which this Section 5.3 requires
that an adjustment shall become effective immediately before the record date for
such event, the Corporation may defer issuing to the Holder the additional
Common Shares issuable upon such conversion, by reason of the adjustment
required by such event, until the occurrence of such event.  In the event of
such an adjustment, the Corporation shall deliver to the Holder an appropriate
instrument evidencing





7




--------------------------------------------------------------------------------







the Holder's right to receive such additional Debenture Shares upon the
occurrence of the event requiring such adjustment and the right to receive any
distributions made on such additional Common Shares under the Debenture Shares
declared in favour of the holders of Common Shares on and before the date of
conversion or such later date as such holder would, but for the provisions of
this Section 5.3, have become the holder of record of such additional Common
Shares.




(e)

If a dispute shall at any time arise with respect to adjustments of the
Conversion Price or the number of Debenture Shares issuable upon the conversion
of this Debenture, such disputes shall be conclusively determined by the
auditors of the Corporation or if they are unable or unwilling to act, by such
other firm of independent accountants accredited by the Public Company
Accounting Oversight Board as may be selected by the directors and any such
determination shall be conclusive evidence of the correctness of any adjustment
made pursuant to Subsection 5.3 hereof and shall be binding upon the Corporation
and the Holder.




5.4

No Fractional Common Shares.  Notwithstanding anything herein contained, the
Corporation shall in no case be required to issue fractional Common
Shares/Debenture Shares or to pay any cash adjustment in lieu of any fractional
Common Share/Debenture Share upon the conversion of the Debenture.  Any
fractions will be rounded to the nearest whole number with fractions of one-half
or greater being rounded to the next higher whole number and fractions of less
than one-half being rounded to the next lower whole number.




5.5

Reservation of Common Shares.  The Corporation shall at all times while the
Debenture remains convertible into Debenture Shares as herein provided, reserve
and keep available out of its authorized but unissued share capital, for the
purpose of effecting the conversion of the Debenture, such number of Common
Shares as shall from time to time be sufficient to effect the conversion of the
Debenture.




ARTICLE VI

SUBORDINATED CHARGE




6.1

Subordinated Charge.  This Debenture shall be a fixed charge security on the
assets of the Corporation, subordinate to commercial borrowing by the
Corporation with banks or other major lending institutions.  The Holder shall
execute and deliver to the Corporation such subordination instruments as a
commercial lender may reasonably require from time to time.




ARTICLE VII
DEFAULT




7.1

Acceleration of Maturity on Default.  Upon the happening of any one or more of
the following events (herein sometimes called "Events of Default") namely:





8




--------------------------------------------------------------------------------







(a)

if the Corporation does not pay when due any principal, interest or other amount
payable by it under the Debenture at the place and in the currency in which such
amount is expressed to be payable;




(b)

if the Corporation makes a general assignment for the benefit of creditors; or
any proceeding is instituted by it seeking relief as debtor, or to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts or for an order for
similar relief under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors (including under any statutes relating to the incorporation
of companies) or seeking appointment of a receiver or trustee, or other similar
official for it or for any substantial part of its properties or assets; or any
corporate or partnership action is taken to authorize any of the actions
referred to in this Section 7.1(b);




(c)

if any proceedings are instituted against the Corporation seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts or an order for
similar relief under any law relating to bankruptcy, insolvency, reorganization
or relief of debtors (including under any statutes relating to the incorporation
of companies) or seeking appointment of a receiver, trustee or other similar
official for it or for any substantial part of its properties or assets;




(d)

if any proceedings with respect to the Corporation are commenced under Chapter
11 of the Bankruptcy Code; and




(e)

if the Corporation takes any corporate proceedings for its dissolution,
liquidation or if the corporate existence of the Corporation shall be terminated
by expiration, forfeiture or otherwise, or if the Corporation ceases or
threatens to cease, to carry on all or a substantial part of its business;




then in each and every such event, the Principal Sum and interest on the
Debenture shall forthwith become immediately due and payable to the Holder,
anything herein contained to the contrary notwithstanding, and the Corporation
shall forthwith pay to the Holder of the Debenture the amount of the Principal
Sum and interest then accrued but unpaid on the Debenture and all other moneys
payable under the provisions hereof together with interest at the rate of
interest borne by the Debenture on such Principal Sum and interest from the date
of the said Event of Default until payment is received by the Holder, and any
moneys so received by the Holder shall be applied in the manner provided in
Section 9.1.




7.2

Waiver of Company's Rights.  To the full extent that it may lawfully do so, the
Corporation for itself and its successors and assigns hereby waives and
disclaims any benefit of, and shall not have or assert any right under, any
statute or rule of law pertaining to the marshaling of assets, discussion,
division or other matter whatever, to defeat, reduce or affect the rights of the
Holder under the terms of this Debenture.





9




--------------------------------------------------------------------------------










ARTICLE VIII
WAIVER




8.1

Waiver.  The Holder may waive any breach of any of the provisions contained in
this Debenture or any default by the Corporation in the observance or
performance of any covenant, condition or obligation required to be observed or
performed by it under the terms of this Debenture.  No waiver, consent, act or
omission by the Holder shall extend to or be taken in any manner whatsoever to
affect any other or subsequent breach or default or the rights resulting
therefrom and no waiver or consent by the Holder shall bind the Holder unless it
is in writing.  The inspection or approval by the Holder of any document or
matter or thing done by the Corporation shall not be deemed to be a warranty or
holding out of the adequacy, effectiveness, validity or binding effect of such
document, matter or thing or a waiver of the Corporation's obligations.




ARTICLE IX
OTHER RIGHTS OF THE HOLDER




9.1

Rights of Set-Off.  The Corporation acknowledges and agrees that the Principal
Sum and the other obligations hereunder shall be paid, satisfied and discharged
to the Holder without regard to such dealings as may from time to time occur as
between any one or more of the Holder, the Corporation and any other person and
without regard to such equities or rights of set-off or counterclaim which may
from time to time exist between any one or more of the Holder, the Corporation
or any other person, and that the Principal Sum and other obligations hereof
shall be paid without regard to any equities between the Corporation and the
Holder hereof or any set-off or cross-claims and the receipt of the Holder for
the payment of the Principal Sum will be a good discharge to the Corporation in
respect thereof.




9.2

No Merger.  Neither the taking of any judgement nor the exercise of any rights
hereunder shall operate to extinguish the obligation of the Corporation to pay
the monies under this Debenture and shall not operate as a merger of any
covenant in this Debenture, and the acceptance of any payment shall not
constitute or create a novation, and the taking of a judgement or judgements
under a covenant herein contained shall not operate as a merger of those
covenants and affect the Holder's right to interest under this Debenture.




ARTICLE X
ADMINISTRATIVE PROVISIONS




10.1

Transfer of Debentures.  The Corporation will keep a register of Debentures at
its office in Yuba City, California, USA with addresses and descriptions of the
Holder and the registered holders of all other Debentures of this issue and
particulars of the Debentures held by them respectively.  This Debenture may be
transferred only by transfer in writing in the form attached hereto as Schedule
"B", and will only be effective as regards the Corporation when delivered at the
executive office of the Corporation in Yuba City, California, USA accompanied by
this





10




--------------------------------------------------------------------------------







Debenture together with such evidence of identity or title as the Corporation
may reasonably require and evidence that the transferee has agreed to be bound
by a pari passu sharing agreement amongst the Holders of this series of
debentures and upon payment of all applicable transfer taxes.  Thereupon, the
Corporation will record such transfer on its books and issue a new debenture to
the transferee in exchange for this Debenture.  The charge contained in such new
debenture shall rank in all respects rateably with the charge contained in the
debentures originally issued and forming the said series, and such new
debentures shall for all purposes be taken and be deemed to be a debenture
forming part of the said series.




10.2

Registered Holders.  The person in whose name this Debenture shall be registered
shall be deemed and regarded as the owner and holder hereof for all purposes,
and the payment to and/or receipt of any Holder for any Principal Sum or
interest hereby secured shall be a good discharge of the Corporation for the
same, and the Corporation shall not be bound to enter in the register notice of
any trust or to enquire into the title of any Holder or to recognize any trust
or equity affecting the title hereof save as ordered by some court of competent
jurisdiction or as required by statute.




ARTICLE XI
MISCELLANEOUS




11.1

Time.  Time shall be of the essence of this Debenture.




11.2

Governing Law.  This Debenture shall be subject to, governed by and construed in
accordance with the laws of the State of Nevada and the Federal laws of the
United States of America as applicable therein, and the Investor hereby
irrevocably attorns to the jurisdiction of the Courts situate therein.




11.3

Severability.  If any one or more of the provisions or parts thereof contained
in this Debenture should be or become invalid, illegal or unenforceable, the
remaining provisions or parts thereof contained herein shall be and shall be
conclusively deemed to be, severable therefrom and the validity, legality or
enforceability of such remaining provisions or parts thereof shall not in any
way be affected or impaired by the severance of the provisions or parts thereof
severed.




11.4

Headings.  The headings of the articles, sections, subsections and clauses of
this Debenture have been inserted for convenience and reference only and do not
define, limit, alter or enlarge the meaning of any provision of this Debenture.




11.5

Binding Effect.  This Debenture and all of its provisions shall enure to the
benefit of the Holder, its successors and assigns, and shall be binding upon the
Corporation and its successors and permitted assigns.  The expression the
"Holder" as used herein shall include the Holder's assigns whether immediate or
derivative.








11




--------------------------------------------------------------------------------







ARTICLE XII
NOTICE




12.1

Notices.  Any notice required or permitted to be given under any of this
Debenture or any tender or delivery of documents may be given by personal
delivery or by facsimile transmission to the parties at the following addresses:




(a)

to the Holder at:

_________________________________

_________________________________

_________________________________




(b)

to the Corporation at:

Stevia First Corp.
862 Murray Ct.
Yuba City, California
USA  95991

Attention:  Robert Brooke

Fax:  (866) 293-0655
Email:  brooke@stevia-first.com







Any notice or delivery shall be given as herein provided or to such other
addresses or telecopier number or in care of such other person as a party may
from time to time advise by notice in writing as aforesaid.  The date of receipt
of such notice or delivery shall be the date of actual delivery to the address
specified if delivered or the date of actual transmission to the telecopier
number if telecopied, unless such date is not a Business Day, in which event the
date of receipt shall be the next Business Day immediately following the date of
such delivery or transmission.























12




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the Corporation has duly executed these presents as of
February __, 2012 by its duly authorized officer.




 

STEVIA FIRST CORP.

 

Per:

_________________________

Name: Robert Brooke
Title: Chief Executive Officer
















































































13




--------------------------------------------------------------------------------







SCHEDULE "A"




CONVERSION FORM




TO:  STEVIA FIRST CORP. (the "Corporation")




The undersigned registered holder of the convertible debenture (the "Debenture")
represented by the within certificate hereby subscribes for Debenture Shares of
the Corporation pursuant to the within Debenture certificate on the terms
specified in the within Debenture certificate, to the extent of $______________
of Principal Sum and $____________ of accrued but unpaid interest, which
certificate is hereby tendered to the Corporation and which will, upon due
issuance of the Debenture Shares aforesaid and, if required, any replacement
certificate for any portion of the Debenture not converted, be null and void.




The Debenture Shares subscribed for will be issued as set forth below and will
be mailed to the address set forth below.




DATED this _____ day of _____________________, 20___.




If subscriber is a corporation:

 

 

By:

 

 

Name:

 

 

Title:

 

If subscriber is an individual:

 

 

 

 

 

Witness

 

Signature of Subscriber




Signature guaranteed:




The signature must be guaranteed by a bank or a member of a recognized stock
exchange or other entity acceptable to the Corporation’s transfer agent.




Print below the name and address in full of the Person in whose name the
Debenture Shares subscribed for are to be issued.  If the Debenture Shares
subscribed for are to be issued to more than one person, similar information
must be provided for each person, as well as the number of Debenture Shares to
be issued to each.  (If any of the Debenture Shares are to be issued to a person
or persons other than the holder of the within Debenture certificate, the holder
must pay to the Corporation all requisite taxes.)




Name:

 

Address:

 

 

 

Social Security Number/County ID number

Postal Code




















--------------------------------------------------------------------------------







SCHEDULE "B"




TRANSFER FORM




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
____________ (name of transferee) US$_________________ (indicate principal
amount of debentures being transferred) principal amount of the convertible
debenture of Stevia First Corp. represented by certificate(s) no. ____________
(indicate number(s) of certificate(s) being transferred) and irrevocably
constitutes and appoints ________________________________ (indicate name of
transferee) attorney to transfer such debenture(s) on the securities register of
Stevia First Corp., with full power of substitution.




DATED: _________________




 

IF TRANSFEROR IS A CORPORATION:

 

 

 

By: _________________________________

 

 

Name: _______________________________

 

 

Title:_________________________________

 




If transferor is an individual:

 

 

 

 

 

Witness

 

Signature of Transferor







Signature guaranteed:




The signature must be guaranteed by a bank or a member of a recognized stock
exchange or other entity acceptable to the Corporation’s transfer agent.






























